IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 40536/40537

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 619
                                                )
       Plaintiff-Respondent,                    )     Filed: August 7, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LOYAL DEAN WILLIAMS,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgments of conviction and concurrent unified sentences of five years, with a
       minimum period of confinement of two years, for grand theft and a unified
       sentence of seven years with three years determinate for possession of a
       controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       In these consolidated appeals, Loyal Dean Williams pled guilty to grand theft, Idaho
Code §§ 18-2403(2)(b), 18-2407(1) in Docket No. 40536; and to possession of a controlled
substance, I.C. § 37-2732(c)(1) in Docket No. 40537. The district court sentenced Williams to a
unified term of five years, with a minimum period of confinement of two years on the grand theft
charge and a concurrent unified sentence of seven years with three years determinate on the
possession of a controlled substance charge. Williams appeals, asserting that the district court
abused its discretion by imposing an excessive sentence without considering his “rehabilitative
potential.”

                                               1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Williams’ judgments of conviction and sentences are affirmed.




                                                   2